Title: 5th.
From: Adams, John Quincy
To: 


       Mrs. Cranch and Miss Betsey, went to Boston this morning, and propose not to return till Saturday. I read partly through, Wraxall’s tour into the northern parts of Europe which is much inferior to Moore and Brydone. These letters are full of incidents which however interesting they may have been to the author, are not so in the least, to the public. His observations appear very superficial, and such as any youth might naturally make at the age of 19. We were going to walk in the evening, but were called back by the arrival of Mr. Tufts, and Miss Lucy Jones. They stay’d however but about a quarter of an hour, and proceeded to Weymouth.
      